—Judgment, *80Supreme Court, Bronx County (Richard Price, J.), rendered August 6, 1998, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The record of defendant’s plea allocution confirms that he voluntarily and knowingly waived his right to appeal (see, People v Moissett, 76 NY2d 909). Since defendant’s plea agreement sets forth the agreed sentence, his waiver forecloses review of his excessive sentence claim (People v Hidalgo, 91 NY2d 733; People v Seaberg, 74 NY2d 1, 9). In any event, we perceive no abuse of sentencing discretion. Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.